Citation Nr: 1546788	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana, that, in pertinent part, denied the above claim.

In June 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in January 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

The Veteran contends that he has current tinnitus related to exposure to loud noises during his period of active service.  Specifically, he contends that the tinnitus had its onset in service when he was in close proximity to an exploding pyro grenade, and that there has been a continuity of tinnitus symptomatology in the years since service.  His Certificate Of Release Or Discharge From Active Duty (DD Form 214) confirms that his primary specialty was that of a security journeyman, and his decorations include the small arms expert marksmanship ribbon.  Therefore, his exposure to acoustic trauma during service is conceded. 

Upon VA examination in August 2011 and March 2015, tinnitus was diagnosed based upon the Veteran's subjective complaints.  The opinions regarding etiology as provided by each examiner have been determined to be inadequate as they are based on a lack of evidence of medical treatment during service and for several years thereafter.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran reported during the Board hearing that he first experienced a ringing in the ears during service after a pyro grenade exploded in a fox hole next to him.  He added that he has experienced tinnitus ever since.  The Board finds the Veteran is competent to report such noise exposure and finds his statements regarding the in-service noise exposure to be credible and consistent with the circumstances of his service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).

Therefore, given the Veteran's competent and credible testimony and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


